IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 44027/44028

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 759
                                                )
       Plaintiff-Respondent,                    )   Filed: October 31, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ERIC CHRISTOPHER NASKER,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and order retaining jurisdiction, affirmed

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jason C. Pintler,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In docket number 44027, Eric Christopher Nasker pled guilty to possession of
methamphetamine, Idaho Code § 37-2732(c). In docket number 44028, Nasker pled guilty to
grand theft by possession of stolen property, I.C. § 18-2403(4), -2407(1), -2409.            At a
consolidated sentencing hearing, the district court imposed concurrent unified sentences of six
years with two years determinate and retained jurisdiction. Nasker appeals asserting that the
district court abused its discretion by retaining jurisdiction rather than immediately placing him
on probation.
       A trial court’s decision whether to retain jurisdiction is, like the original sentencing
decision, a matter committed to the trial court’s discretion. State v. Hernandez, 122 Idaho 227,

                                                1
230, 832 P.2d 1162, 1165 (Ct. App. 1992). Retained jurisdiction allows the trial court an
extended time to evaluate a defendant’s suitability for probation. State v. Vivian, 129 Idaho 375,
379, 924 P.2d 637, 641 (Ct. App. 1996). The purpose of retaining jurisdiction after imposing a
sentence is to afford the trial court additional time for evaluation of the defendant’s rehabilitation
potential and suitability for probation. State v. Atwood, 122 Idaho 199, 201, 832 P.2d 1134,
1136 (Ct. App. 1992).
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nasker’s judgment of conviction and order retaining jurisdiction are affirmed.




                                                   2